UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2151


SYLVIA N. MCCALL,

                    Plaintiff - Appellant,

             v.

ANDREW SAUL,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. David J. Novak, District Judge. (3:19-cv-00428-DJN)


Submitted: April 7, 2021                                          Decided: April 23, 2021


Before GREGORY, Chief Judge, QUATTLEBAUM, Circuit Judge, and SHEDD, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles Randolph Sullivan, HUNTON ANDREWS KURTH, LLP, Richmond, Virginia,
for Appellant. G. Zachary Terwilliger, United States Attorney, Jonathan H. Hambrick
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sylvia N. McCall appeals from the district court’s order upholding the denial of

McCall’s application for disability benefits. On appeal, she asserts that the Administrative

Law Judge’s (ALJ) finding that she could perform other work which exists in significant

numbers in the national economy was not supported by substantial evidence. Specifically,

she asserts that the lack of evidence that work existed regionally that she could perform

rendered the evidence insufficient. We disagree and, thus, affirm.

       In determining that a claimant is not disabled, the ALJ needs to find inter alia that

the claimant can perform “work which exists in significant numbers” in the national

economy. 42 U.S.C. § 423(d)(2)(A); see also Hays v. Sullivan, 907 F.2d 1453, 1458 (4th

Cir. 1990) (“[A]n individual . . . who is capable of working in the national economy is not

disabled under the [Social Security] Act [(“Act”)]”). The SSA defines “‘work which exists

in the national economy’” as “work which exists in significant numbers either in the region

where such individual lives or in several regions of the country.” 42 U.S.C. § 423(d)(2)(A).

Corresponding regulations also reiterate that “work exists in the national economy when it

exists in significant numbers either in the region where [the claimant] live[s] or in several

other regions of the country.” 20 C.F.R. § 404.1566(a). “Isolated jobs that exist only in

very limited numbers and relatively few locations outside of the region where [the

claimant] lives are not considered work which exists in the national economy.” 20 C.F.R.

§ 404.1566(b).     However, “[t]he Commissioner is not required to show that job

opportunities exist within the local area.” Harmon v. Apfel, 168 F.3d 289, 292 (6th Cir.



                                             2
1999); Pass v. Chater, 65 F.3d 1200, 1205 n.4 (4th Cir. 1995) (noting that courts “are not

to be concerned about the availability of jobs in the community”).

       We hold that evidence of jobs existing nationally constitutes evidence of work

existing in several regions of the country, at least where there is nothing in the number of

jobs or the nature of the jobs identified to indicate that those jobs would exist only in limited

numbers in isolated regions of the country. See Gutierrez v. Comm’r of Soc. Sec., 740 F.3d

519, 528-29 (9th Cir. 2014) (holding that evidence of 25,000 jobs nationwide is a large

enough number to represent a significant number of jobs in several regions of the country);

Vining v. Astrue, 720 F. Supp.2d 126, 138 (D. Me. 2010) (“[C]ourts have overlooked an

absence of testimony that jobs do exist ‘in several regions of the country’ when ‘a

reasonable mind could conclude’ that they do.”). Here, the vocational expert testified that

McCall was able to work as a surveillance monitor, a position which constituted 81,000

jobs nationwide. Nothing about a surveillance monitoring job suggests that such jobs

would be isolated to only a few locations, and McCall does not argue otherwise. Moreover,

the total number of jobs identified here is large enough to infer that the jobs were available

in several regions of the country.

       Accordingly, substantial evidence supported the conclusion that there is work

existing in “several regions of the country” that McCall can perform. Therefore, we affirm.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                   AFFIRMED

                                               3